Gorski and Pine, JJ. (dissenting).
We respectfully dissent and *1291would affirm because, in our view, Supreme Court properly granted the motion of defendants William B. Collins, Esq. and Collins, Collins & Maxwell, L.L.P. (collectively, attorney defendants) for summary judgment dismissing the complaint against them. We cannot agree with the majority that the doctrine of collateral estoppel does not apply to bar plaintiff s action against the attorney defendants. The issue whether plaintiff was entitled to a portion of the up-front cash payment was “actually litigated, squarely addressed and specifically decided” in the prior divorce action between plaintiff and defendant Jacob P. Myles (Ross v Medical Liab. Mut. Ins. Co., 75 NY2d 825, 826 [1990]; see D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 665-667 [1990]; Matter of Halyalkar v Board of Regents of State of NY, 72 NY2d 261, 268 [1988]). Indeed, plaintiff conceded in her complaint that, after the attorney defendants paid themselves their legal fee, they “paid the entire balance of the settlement drafts ... to Jacob E Myles.” It is undisputed that the judgment of divorce distributed Myles’ brokerage account solely to Myles at the time of the divorce and that the proceeds in that brokerage account contained the funds from the disputed up-front cash payment, and the record establishes that the court in the divorce action awarded to Myles as his separate property all of the property in his name at the time of the divorce. Although plaintiff alleges that the attorney defendants committed legal malpractice, the gravamen of her complaint is merely that she is entitled to a portion of the upfront cash payment awarded to Myles in the divorce action. In our view, the second prong of the doctrine of collateral estoppel thus also is met, inasmuch as plaintiff “had a full and fair opportunity” in the divorce action to contest the issue of her entitlement to a portion of the up-front cash payment (D’Arata, 76 NY2d at 664; see Melnitzky v HSBC Bank USA, 33 AD3d 482, 482-483 [2006]). Fresent—Scudder, P.J., Hurlbutt, Gorski, Centra and Fine, JJ.